Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status:
Claim 23 is new.
Claims 1-23 are pending. 

Election/Restrictions
Applicant’s election of the species:

    PNG
    media_image1.png
    163
    401
    media_image1.png
    Greyscale

 in the reply filed on 2/17/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-23 are presented for examination as they read upon the elected subject matter. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/5/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 23 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and has unacceptable claim wording. Claim 23 recites:

    PNG
    media_image2.png
    158
    1232
    media_image2.png
    Greyscale

 Claim 23 is an improper dependent claim because it references to two sets of claims to different features. See MPEP608.01(n)(B)(3).  Accordingly, the claim 23 has not been further treated on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Price et al. (US 20120115823; IDS filed 10/5/20) and Greene, CD. Permanently Beat Hypothyroidism Naturally 2012; Woman’s Republic:58 pages (2 pages) and Betsy et al. (Int J Trichology 2013;5(1):40-42). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image3.png
    690
    1213
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    174
    1172
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    176
    1208
    media_image5.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding instant claims 1, 3-10, 15, 16, 20 and 21, Price et al. is directed to coordination oligomers and polymers and methods for treating hypothyroidism (Abstract; [0034]; claims 17 and 36]) where the coordination polymer comprises triiodothyronine (elected species), which must also meet the limitations of instant zinc (elected species) and bismuth [0124] thus rendering these metals as equivalent for making coordination oligomers and polymers. In fact, Price et al. teach that zinc favors formation of amino acid coordination compounds [0119]. Price et al. prepared Zn(dopa)(threonine) and Zn(dopa)(lysine) [0170] as well as Zn(dopa)(carnosine) where carnosine was shown to impart extended periods of LD (levodopa) absorption [0172].  Accordingly, Price et al. teach and suggest supramolecular metal coordination complexes with zinc as the metal atom, a biologically active moiety that comprises at least two functional groups that are capable of coordinating to divalent metal zinc and an adjuvant amino acid. Price et al. do not report waters of hydration and thus q is 0 in the instant formula. 
	Regarding instant claim 13, Price et al. teach embodiments where x and o are the same value such as Zn(dopa)(thr) [0141] where “thr” is an adjuvant amino acid.
Regarding instant claim 14, Price et al. teach embodiments where x and o are not equal such as Zn(dopa)2 (Figure 9; [0139]).

Regarding instant claims 20 and 21, Price et al. teach maintaining an effective clinical plasma level of the drug which is an effective amount [0040] and treating hypothyroidism (Abstract; [0088-0094], claim 36).
Regarding instant claims 2 and 22, making the metal coordination complex of Price et al. where the metal ions self-assemble to make coordination polymers also known as metal organic frameworks [0134], as described above, naturally increases a mucoadhesive property of a biologically active moiety especially when bioadhesion agents are employed ([0058]; Figure 3) as well as being insoluble in water. The Examiner's finding is based on the principle that products of identical chemical compositions cannot have mutually exclusive properties. This is a well settled principle in patent law. See In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). Where patentability rests upon a property of the claimed material not disclosed within the art, the USPTO has no reasonable method of determining whether there is, in fact, a patentable difference between the prior art materials and the claimed material. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Therefore, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the USPTO can require an applicant to prove that the prior art products do not necessarily possess the characteristics of his claimed product. Id.

Greene teaches that the thyroid gland produces its two main hormones by using the amino acid tyrosine and the mineral iodine (Thyroid Hormones; page 1 of 2). Greene teaches that tyrosine is important for thyroid hormone production and deficiency can cause hypothyroidism (Chapter 2: Causes of Hypothyroidism; page 2 of 2). 
	
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Price et al. is that Price et al. do not expressly teach tyrosine as the adjuvant to make [Zn6(T3)(tyr)5]n. This deficiency in Price et al. is cured by the teachings of Greene and Betsy et al. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 

Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to practice the invention of Price et al. to treat hypothyroidism with a zinc supramolecular coordination complex comprising zinc, 6(T3)(tyr)5]n, as suggested by the combined references of Price et al., Greene and Betsy et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Price et al. teach and suggest supramolecular metal coordination complexes (coordination polymers) with a zinc metal atom, triiodothyronine (T3) and an amino acid adjuvant and methods of treating hypothyroidism with the coordination polymer. Betsy et al. guide the artisan to preferentially select zinc as the metal atom because hypothyroidism can be characterized as a zinc deficiency. Therefore the ordinary artisan is motivated to make the zinc T3 coordination polymer for the treatment of hypothyroidism to supplement zinc to counter any zinc deficiency with a reasonable expectation of success. Furthermore, Price et al. direct the artisan to add an amino acid adjuvant and notes that zinc favors formation of amino acid coordination compounds as noted above. The art of Greene teaches that tyrosine is not only a building block for T3 but also a deficiency in tyrosine can cause hypothyroidism. Accordingly, the ordinary artisan is motivated to select tyrosine as the amino acid for the zinc T3 coordination polymer for use in methods of treating hypothyroidism to counter any tyrosine deficiency with a reasonable expectation of success. Regarding the structure of [Zn6(T3)(tyr)5]n, since these structures are reported to be self-assembling, then it merely requires combining the components to produce the claimed structure with a reasonable expectation of success. Indeed, all the instant specification teaches is to add zinc dropwise to a solution of T3 and tyrosine with stirring to form a white precipitate ([0096] 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30 (7:15 am-4:45 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/Ernst V Arnold/
Primary Examiner, Art Unit 1613